Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on May 7, 2021 and May 20,2021 for application number 17/314,047. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
3.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 9-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO et al.(US 2018/0010903 A1)(hereinafter Takao) in view of Wajs et al.(US 2017/0230638 A1)(hereinafter Wajs).
Regarding claim 1, Takao discloses a passive three-dimensional imaging system [See Takao: Figs. 1-3, 14A regarding distance image acquisition apparatus] comprising: 
a lens assembly [See Takao: Figs. 1-3, 14A, par. 61 regarding imaging unit 14 is constituted of an imaging lens 14A and an image sensor 14B…] comprising: 
a filter mask having a normal imaging bandpass (NIB) region, and having a reference imaging bandpass (RIB) region separate from the NIB region[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light. As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)…]; and 
a lens configured to focus first light components from the scene object through the NIB region of the filter mask onto an image plane and to focus second light components from the scene object through the RIB region of the filter mask onto an second image plane [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 130-134 regarding  The projection lens 12C projects the first dot pattern of near infrared light converted by the diffraction optical element 12B onto the subject within the distance measurement region, which is the same as the imaging region (distance measurement region) of the imaging unit 14 and the  imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B. Further on, image sensor 14B includes a band-pass filter and/or color filter array as shown in Fig. 14A…].
Takao does not explicitly disclose a lens configured to focus first light components from the scene object through the NIB region of the filter mask onto a first image plane and to focus second light components from the scene object through the RIB region of the filter mask onto a second image plane different from the first image plane, the first image plane and the second image plane having respective positions that change as a function of an object distance of the scene object from the lens assembly.
However, Wajs teaches or suggests a lens configured to focus first light components from the scene object through the NIB region of the filter mask onto a first image plane and to focus second light components from the scene object through the RIB region of the filter mask onto a second image plane different from the first image plane, the first image plane and the second image plane having respective positions that change as a function of an object distance of the scene object from the lens assembly[See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 156 regarding Usually a combination of red, green and blue (RGB) filters is used and the image sensor 130 may include a plurality of IR pixels that are able to be exposed at different times relative to each other. The imaging optics 110 may be configured to allow both visible light and infrared light or at least part of the infrared spectrum to enter the imaging system. Also, objects 150 close to the plane of focus N of the lens are projected onto the image sensor plane 330 with relatively small defocus blur. Objects away from the plane of focus N are projected onto image planes that are in front of or behind the image sensor 330. Further, the image sensor 330 captures the light before it reaches the actual image plane, resulting in blurring. The visible blur spot 332C is larger due to the faster f-number. The infrared blur spot 334C grows more slowly with defocus, due to the slower f-number… (Accordingly, the imaging optics system is configured to focus different light components from the scene object into different image planes and to  capture objects at different positions that change as a function of an object distance of the scene object from the imaging optics.)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao with Wajs teachings by including “a lens configured to focus first light components from the scene object through the NIB region of the filter mask onto a first image plane and to focus second light components from the scene object through the RIB region of the filter mask onto a second image plane different from the first image plane, the first image plane and the second image plane having respective positions that change as a function of an object distance of the scene object from the lens assembly” because this combination has the benefit of providing imaging optics capable of capturing objects at different positions or depths with different spectral characteristics.
Further on, Takao and Wajs teach an image sensor comprising a plurality of photodetector elements defining a detection plane and configured to be responsive to the first light components and the second light components[See Takao: Figs. 1-3, 14A, par. 61,63, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements, a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light…See Wajs: par. 58, 134-138, 140 regarding the image sensor 130 may use an architecture where each photo-site includes a number of stacked photodiodes. Preferably, the stack contains four stacked photodiodes responsive to the primary colors RGB and infrared, respectively… ]; and 
a processor [See Takao: Fig. 16 and par. 155 regarding main control unit 501 with a microprocessor. See Wajs: Fig. 1 and par. 44, 46,47 regarding processor 180] configured to: obtain a first image of the scene object responsive to the first light components interacting with the plurality of photodetector elements [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123 regarding the CPU 20 turns off the near infrared LED 12A of the projection unit 12 (Step S100), and the imaging unit 14 performs imaging under a condition that the first dot pattern is not projected (Step S102). See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 147-153, 156 regarding  multi-aperture imaging system 100 captures 1510 a series of image frames of a scene including a normal image frame and at least one structured image frame. The normal image frame is an image frame of the scene that includes RGB channel information.]; 
obtain a second image of the scene object responsive to the second light components interacting with the plurality of photodetector elements [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123 regarding In Step S110, the CPU 20 turns on the near infrared LED 12A of the projection unit 12 through the drive unit 26, and makes the first dot pattern of near infrared light be projected from the projection unit 12 onto the subject within the distance measurement region (Step S110). See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 147-153, 156 regarding multi-aperture imaging system 100 captures 1510 a series of image frames of a scene including a normal image frame and at least one structured image frame. A structured image frame is an image frame that includes structured IR light.]; 
compute a blurring value between the first image and the second image[ See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data… The multi-aperture imaging system 100 performs the above process using a one or more of the colors in the first kernel and the IR blur kernels. In some embodiments, a single color of the first blur kernels may be used with the IR blur kernels.  In some embodiments, a weighting can be used based on the contrast in the channel (higher contrast higher weighting) either locally or across the entire image. to make the edges all look the same with the blur being the main difference.]; and 
determine the object distance as a function of the blurring value [See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data…].  
Regarding claim 18, Takao discloses a method for passive three-dimensional imaging [See Takao: Figs. 1-3, 12-14A regarding method for distance image acquisition apparatus], the method comprising: 
obtaining a first image of a scene object responsive to first light components interacting with a plurality of photodetector elements of an image sensor[See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements, a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light. As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)… Further, the CPU 20 turns off the near infrared LED 12A of the projection unit 12 (Step S100), and the imaging unit 14 performs imaging under a condition that the first dot pattern is not projected (Step S102)…], the first light components focused, by a lens assembly [See Takao: Figs. 1-3, 14A, par. 61 regarding imaging unit 14 is constituted of an imaging lens 14A and an image sensor 14B…], onto a first focal plane through a normal imaging bandpass (NIB) region of a filter mask[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light. As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)…];
obtaining a second image of the scene object responsive to second light components interacting with the plurality of photodetector elements of the image sensor[See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123, 130-134 regarding In Step S110, the CPU 20 turns on the near infrared LED 12A of the projection unit 12 through the drive unit 26, and makes the first dot pattern of near infrared light be projected from the projection unit 12 onto the subject within the distance measurement region (Step S110)… image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements, a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light.], the second light components focused, by the lens assembly[See Takao: Figs. 1-3, 14A, par. 61 regarding imaging unit 14 is constituted of an imaging lens 14A and an image sensor 14B…], onto a focal plane through a reference imaging bandpass (RIB) region of the filter mask [See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding a band-pass filter which transmits only a wavelength bandwidth of the first dot pattern of near infrared light projected from the projection unit 12 or a visible light cut filter which eliminates visible light. With this, a plurality of light receiving elements of the image sensor 14B function as pixels having sensitivity to near infrared light. As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)…].
Takao does not explicitly disclose obtaining a second image of the scene object responsive to second light components interacting with the plurality of photodetector elements of the image sensor, the second light components focused, by the lens assembly, onto a second focal plane through a reference imaging bandpass (RIB) region of the filter mask, the second focal plane being different from the first image plane, the first image plane and the second image plane having positions that change as a function of an object distance of the scene object from the lens assembly. 
However,  Wajs teaches or suggests obtaining a second image of the scene object responsive to second light components interacting with the plurality of photodetector elements of the image sensor, the second light components focused, by the lens assembly, onto a second focal plane through a reference imaging bandpass (RIB) region of the filter mask, the second focal plane being different from the first image plane, the first image plane and the second image plane having positions that change as a function of an object distance of the scene object from the lens assembly[See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 58, 62-66, 75, 78, 82, 85-87, 95-97, 134-138, 140, 147-153, 156 regarding the image sensor 130 may use an architecture where each photo-site includes a number of stacked photodiodes. Preferably, the stack contains four stacked photodiodes responsive to the primary colors RGB and infrared, respectively…Usually a combination of red, green and blue (RGB) filters is used and the image sensor 130 may include a plurality of IR pixels that are able to be exposed at different times relative to each other. The imaging optics 110 may be configured to allow both visible light and infrared light or at least part of the infrared spectrum to enter the imaging system. Also, objects 150 close to the plane of focus N of the lens are projected onto the image sensor plane 330 with relatively small defocus blur. Objects away from the plane of focus N are projected onto image planes that are in front of or behind the image sensor 330. Further, the image sensor 330 captures the light before it reaches the actual image plane, resulting in blurring. The visible blur spot 332C is larger due to the faster f-number. The infrared blur spot 334C grows more slowly with defocus, due to the slower f-number… multi-aperture imaging system 100 captures 1510 a series of image frames of a scene including a normal image frame and at least one structured image frame. A structured image frame is an image frame that includes structured IR light…(Accordingly, the imaging optics system is configured to focus different light components from the scene object into different image planes and to  capture objects at different positions that change as a function of an object distance of the scene object from the imaging optics.)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao with Wajs teachings by including “obtaining a second image of the scene object responsive to second light components interacting with the plurality of photodetector elements of the image sensor, the second light components focused, by the lens assembly, onto a second focal plane through a reference imaging bandpass (RIB) region of the filter mask, the second focal plane being different from the first image plane, the first image plane and the second image plane having positions that change as a function of an object distance of the scene object from the lens assembly” because this combination has the benefit of providing imaging optics capable of capturing objects at different positions or depths with different spectral characteristics.
Further on, Wajs teaches computing a blurring value between the first image and the second image[ See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data… The multi-aperture imaging system 100 performs the above process using a one or more of the colors in the first kernel and the IR blur kernels. In some embodiments, a single color of the first blur kernels may be used with the IR blur kernels.  In some embodiments, a weighting can be used based on the contrast in the channel (higher contrast higher weighting) either locally or across the entire image. to make the edges all look the same with the blur being the main difference.]; and 
 determining the object distance as a function of the blurring value[See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data…].  
Regarding claims 2, 3, 19 and 20, Takao and Wajs teach all the limitations of claims 1 and 18, and are analyzed as previously discussed with respect to those claims. Further on, Takao and Wajs teach wherein: the first image is generated according to first optical information captured / obtaining the first image comprises capturing first optical information at a first time responsive to the first light components interacting with the plurality of photodetector elements  and wherein: the first image is generated by / obtaining the first image comprises digitally parsing first optical information corresponding to the first light components interacting with the plurality of photodetector elements at a first time, and generating the first image according to the first optical information [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123 regarding the CPU 20 turns off the near infrared LED 12A of the projection unit 12 (Step S100), and the imaging unit 14 performs imaging under a condition that the first dot pattern is not projected (Step S102). See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 147-153, 156 regarding  multi-aperture imaging system 100 captures 1510 a series of image frames of a scene including a normal image frame and at least one structured image frame. The normal image frame is an image frame of the scene that includes RGB channel information.]; and the second image is generated according to second optical information captured / obtaining the second image comprises capturing second optical information at a second time responsive to the second light components interacting with the plurality of photodetector elements, the second time being different from the first time, and generating the second image according to the second optical information and the second image is generated by / obtaining the second image comprises digitally parsing second optical information corresponding to the second light components interacting with the plurality of photodetector elements at the first time, and generating the second image according to the second optical information [See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-123 regarding In Step S110, the CPU 20 turns on the near infrared LED 12A of the projection unit 12 through the drive unit 26, and makes the first dot pattern of near infrared light be projected from the projection unit 12 onto the subject within the distance measurement region (Step S110). See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 147-153, 156 regarding multi-aperture imaging system 100 captures 1510 a series of image frames of a scene including a normal image frame and at least one structured image frame. A structured image frame is an image frame that includes structured IR light.(The generation of images can be executed either at the same time or at different times)].  
Regarding claim 4, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teach wherein the detection plane is positioned relative to the lens assembly[See Wajs: par. 58, 134-138, 140 regarding the image sensor 130 may use an architecture where each photo-site includes a number of stacked photodiodes. Preferably, the stack contains four stacked photodiodes responsive to the primary colors RGB and infrared, respectively… ], so that: the blurring value indicates a complete overlap of the first image and the second image with the scene object positioned at a first object distance[ See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data… The multi-aperture imaging system 100 performs the above process using a one or more of the colors in the first kernel and the IR blur kernels. In some embodiments, a single color of the first blur kernels may be used with the IR blur kernels.  In some embodiments, a weighting can be used based on the contrast in the channel (higher contrast higher weighting) either locally or across the entire image. to make the edges all look the same with the blur being the main difference.]; the blurring value indicates an increasing magnitude of non-overlap between the first image and the second image in a first direction as the object distance increases from the first object distance; and the blurring value indicates an increasing magnitude of non-overlap between the first image and the second image in a second direction as the object distance decreases from the first object distance, the second direction being opposite the first direction[See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 75, 78, 82, 85-87, 95-97, 147-153, 156 regarding objects 150 close to the plane of focus N of the lens are projected onto the image sensor plane 330 with relatively small defocus blur. Objects away from the plane of focus N are projected onto image planes that are in front of or behind the image sensor 330. Further, the image sensor 330 captures the light before it reaches the actual image plane, resulting in blurring. The visible blur spot 332C is larger due to the faster f-number. The infrared blur spot 334C grows more slowly with defocus, due to the slower f-number… The multi-aperture imaging system 100 performs the above process using a one or more of the colors in the first kernel and the IR blur kernels. In some embodiments, a single color of the first blur kernels may be used with the IR blur kernels.  In some embodiments, a weighting can be used based on the contrast in the channel (higher contrast higher weighting) either locally or across the entire image. to make the edges all look the same with the blur being the main difference…].  
	Regarding claims 5 and 7, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: the NIB region is configured to pass through a visible spectrum of light; and the RIB region is configured to pass through at least one optical wavelength outside the visible spectrum and wherein: the NIB region is configured to pass through a range of optical wavelengths; and the RIB region is configured to pass through a reference optical wavelength  within the range of optical wavelengths [See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding as shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)…See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 156 regarding Usually a combination of red, green and blue (RGB) filters is used and the image sensor 130 may include a plurality of IR pixels that are able to be exposed at different times relative to each other. The imaging optics 110 may be configured to allow both visible light and infrared light or at least part of the infrared spectrum to enter the imaging system. ].  
Regarding claim 6, Takao and Wajs teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein the at least one optical wavelength is within a near infrared spectrum[See Takao: Figs. 1-3, 14A, par. 61, 63, 130-134 regarding as shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light …See Wajs: at least Figs. 1-15,  par. 42, 45, 48, 62-66, 156 regarding the image sensor 130 may include a plurality of IR pixels that are able to be exposed at different times relative to each other. The imaging optics 110 may be configured to allow infrared light or at least part of the infrared spectrum to enter the imaging system. ].
Regarding claim 9, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao teaches wherein the RIB region is configured to modulate an intensity of light passing there-through[See Takao: Figs. 1-3, 7-14A, par. 59-61, 63, 120-126 regarding In Step S110, the CPU 20 turns on the near infrared LED 12A of the projection unit 12 through the drive unit 26, and makes the first dot pattern of near infrared light be projected from the projection unit 12 onto the subject within the distance measurement region (Step S110). Further, in step 114, the light modulation unit 22 is turned on to spatially modulate the first dot pattern (Step S114).( Thus, the intensity of light passing there-through is modulated)...].  
Regarding claim 10, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: the lens comprises a plurality of lens components that define a common aperture plane; the filter mask defines a filter plane; and the filter mask is positioned relative to the lens components so that the filter plane is substantially coplanar with the common aperture plane[See Takao: Figs. 1-3, 14A, par. 61 regarding imaging unit 14 is constituted of an imaging lens 14A and an image sensor 14B… As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)..(The common aperture plane defined by the imaging lens 14 A is configured to be coplanar with the filter array) See Wajs: Figs. 1, 3A-3C, par. 40 regarding a visible imaging system using optics 110, aperture 122 and sensor 130; and an infrared imaging system using optics 110, aperture 124 and sensor 130. The imaging optics 110 in this example is fully shared by the two imaging systems. (Aperture plane is coplanar with the imaging optics and the visible and infrared filter plane)].  
Regarding claim 14, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach wherein: the plurality of photodetector elements are grouped into pixels, each pixel having respective normal imaging elements of the photodetector elements configured to respond to the  first light components, and at least one reference imaging element of the photodetector elements  configured to respond to the second light components[See Takao: Figs. 1-3, 14A, par. 61,63, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements,… As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)..See Wajs: par. 58, 134-138, 140 regarding the image sensor 130 may use an architecture where each photo-site includes a number of stacked photodiodes. Preferably, the stack contains four stacked photodiodes responsive to the primary colors RGB and infrared, respectively… ].  
Regarding claim 15, Takao and Wajs teach all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach
wherein: each pixel comprises a respective four of the plurality of photodetector elements, three of the respective four being the normal imaging elements configured to respond to a three- color pattern of the first light components, and one of the respective four being the at least one reference imaging element[See Takao: Figs. 1-3, 14A, par. 61,63, 130-134 regarding image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements,… As shown in FIG. 14A, the basic array of 2×2 pixels has a near infrared pixel (infrared (IR) pixel) as a first light receiving element having sensitivity to the wavelength bandwidth of near infrared light and three second light receiving elements (R pixel, G pixel, and B pixel) having sensitivity to the wavelength bandwidths of visible light of red (R), green (G), and blue (B)..See Wajs: par. 58, 134-138, 140 regarding the image sensor 130 may use an architecture where each photo-site includes a number of stacked photodiodes. Preferably, the stack contains four stacked photodiodes responsive to the primary colors RGB and infrared, respectively… ].  
Regarding claim 16, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Takao and Wajs teach further comprising: an illumination source configured to direct probe illumination at the scene object, the probe illumination comprising the second light components [See Takao: Figs. 1-3, 14A, par. 59-61,63, 130-134 regarding projection unit 12 has a near infrared light emitting diode (near infrared LED) 12A. The imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B. See Wajs: Fig. 8 and par. 49-53, 105 regarding system 100 illuminates 810 a scene with structured IR light using the multi-aperture imaging system 100…].
Regarding claim 17, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Wajs teach further comprising: a non-transient memory having, stored thereon, a set of mappings between at least one calibration object distance and a corresponding at least one calibration blurring value, wherein the processor is configured to determine the object distance as a function of the blurring value in accordance with the set of mappings [See Wajs: at least Figs. 1-15,  par. 42, 45-48, 62-66, 74-75, 78, 82-87, 95-97, 147-153, 155-156 regarding when determining the distance or change of distance of an object from the camera, a lookup table or a formula provides an estimate of the distance based on one or more of the following parameters: the blur kernel providing the best match between IR and RGB image data…The processor 180 may also be coupled to additional compute resources, such as additional processors, storage memory for storing captured images and program memory for storing software programs. The DSP 180 of the multi-aperture imaging system may include at least one depth function, which typically depends on the parameters of the optical system and which in one embodiment may be determined in advance by the manufacturer and stored in the memory of the camera for use in digital image processing functions. ].  

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAO et al.(US 2018/0010903 A1)(hereinafter Takao) in view of Wajs et al.(US 2017/0230638 A1)(hereinafter Wajs) in further view Mitani et al.(US 2019/0188827 A1)(hereinafter Mitani).
Regarding claim 8, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Takao and Wajs do not explicitly disclose wherein the RIB region is configured to modulate a polarization of light passing there-through.  
	However, modulating a polarization in one or more directions in the reference imaging region such as a near-infrared or infrared region of an imaging sensor was well known in the art at the time of the invention was filed as evident from the teaching of Mitani [See Figs. 2, 7-12, par. 45, regarding the detection device 12 detects the light in the four polarization directions with the pixels, and can acquire the divided images in each wavelength band of the red detection area R, the green detection area G, the blue detection area B, and the near-infrared detection area IR. Then, the detection device 12 inputs, as input image data, image data including a pixel value in response to the intensity of the light in each polarization direction in each wavelength band, into the signal processing device 13…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao and Wajs with Mitani teachings by including “wherein the RIB region is configured to modulate a polarization of light passing there-through” because this combination has the benefit of providing an optional configuration of the lens assembly to capture polarized images.

7.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO et al.(US 2018/0010903 A1)(hereinafter Takao) in view of Wajs et al.(US 2017/0230638 A1)(hereinafter Wajs) in further view of Wajs et al.(US 2016/0269600 A1)(hereinafter Wajs2).
	Regarding claims 11 and 12, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Takao and Wajs do not explicitly disclose  wherein: the NIB region is a first circular region; and the RIB region is a second circular region formed concentrically around the first circular region and wherein the filter mask further comprises an isolation region formed between the NIB region and the RIB region.
	However, Wajs2 teaches wherein: the NIB region is a first circular region; and the RIB region is a second circular region formed concentrically around the first circular region and wherein the filter mask further comprises an isolation region formed between the NIB region and the RIB region[See Wajs2: Figs. 3D-3D and par. 54-55 regarding  IR aperture 324 and visible aperture 322 are concentric or circular. The IR aperture 324 is formed concentrically around the visible aperture 322 and  an isolation region is formed between the two aperture regions.]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao and Wajs with Wajs2 teachings by including “wherein: the NIB region is a first circular region; and the RIB region is a second circular region formed concentrically around the first circular region and wherein the filter mask further comprises an isolation region formed between the NIB region and the RIB region” because this combination has the benefit of providing an optional configuration of the lens assembly.
Regarding claim 13, Takao and Wajs teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Takao and Wajs do not explicitly disclose wherein: the lens assembly further comprises a mechanical aperture configured to operate in a normal aperture mode and a reference aperture mode, such that: in the normal aperture mode, the mechanical aperture mechanically blocks passage of light through the RIB region while permitting passage of light through the NIB region; and in the reference aperture mode, the mechanical aperture permits passage of light at least through the RIB region.
However, Wajs2 teaches wherein: the lens assembly further comprises a mechanical aperture configured to operate in a normal aperture mode and a reference aperture mode, such that: in the normal aperture mode, the mechanical aperture mechanically blocks passage of light through the RIB region while permitting passage of light through the NIB region; and in the reference aperture mode, the mechanical aperture permits passage of light at least through the RIB region [See Wajs2: Figs. 3D-3D and par. 54-55 regarding In this diagram, the hashed annulus is a mechanical shutter 370. On the lefthand side, the mechanical shutter 370 is fully open so that the visible aperture 322 has maximum area. On the righthand side, the shutter 370 is stopped down, so that the visible aperture 322 has less area but the IR aperture 324 is unchanged so that the ratio between visible and IR can be adjusted by adjusting the mechanical shutter 370. In FIG. 3E, the IR aperture 324 is located near the edge of the visible aperture 322. Stopping down the mechanical shutter 370 reduces the size (and changes the shape) of the IR aperture 324 and the dual-aperture mode can be eliminated by stopping the shutter 370 to the point where the IR aperture 324 is entirely covered. Similar effects can be implemented by other mechanisms, such as adjusting electronic shuttering or exposure time…]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takao and Wajs with Wajs2 teachings by including “wherein: the lens assembly further comprises a mechanical aperture configured to operate in a normal aperture mode and a reference aperture mode, such that: in the normal aperture mode, the mechanical aperture mechanically blocks passage of light through the RIB region while permitting passage of light through the NIB region; and in the reference aperture mode, the mechanical aperture permits passage of light at least through the RIB region” because this combination has the benefit of providing a mechanism for dual-mode aperture of the lens assembly.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482